Citation Nr: 9918351	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  94-41 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sprain and overuse of the right ankle.

2.  Entitlement to service connection for overuse of the left 
ankle.

3.  Entitlement to service connection for residuals of 
overuse of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to 
September 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision from the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1997, the Board remanded the 
claims for further development.  Such has been satisfactorily 
completed in compliance with Stegall v. West, 11 Vet. App. 
268 (1998), and the case is now ready for disposition.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has disabling residuals of a sprain and/or 
overuse of the right ankle related to her period of military 
service or to service-connected disability.

2.  There is no competent evidence of record showing that the 
veteran currently has overuse of the left ankle related to 
her period of military service or to service-connected 
disability.

3.  There is no competent evidence of record showing that the 
veteran currently has disabling residuals of overuse of the 
feet related to her period of military service or to service-
connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a sprain and overuse of the right ankle is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
overuse of the left ankle is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim of entitlement to service connection for 
residuals of overuse of the feet is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of service enlistment examination, dated in August 
1987, reflects that the veteran's foot arches, feet and lower 
extremities were described as normal.  Service medical 
records show that in March 1988, the veteran presented with 
complaints of pain in the right ankle after twisting it in a 
hole.  Her ankle was slightly swollen at the medial/lateral 
malleolus and was positive for compression.  There was no 
tenderness with calcaneal loading.  Active range of motion 
was within normal limits, but caused pain.  The veteran's 
gait was antalgic.  An X-ray showed no obvious deformity.  
The diagnosis was soft tissue overuse syndrome of the legs.  
Examining service personnel recommended the use of aspirin 
and support hose to reduce edema, and placed the veteran on a 
seven-day profile.  She was referred to physical therapy.  
Records dated later in March 1988 include notation that the 
veteran's problem was resolving, and to rule out bilateral 
soft tissue overuse syndrome.  Service medical records dated 
in April 1988 show the veteran's complaints of right knee 
injury as well as complaints of bilateral foot and ankle 
pain.  The pertinent diagnosis was ankle pain, stated to 
probably be due to overuse.  A May 1988 record shows 
bilateral ankle edema, but with good range of motion.  
In October 1988, the veteran underwent arthroscopic 
examination of the right knee; the examination was 
essentially normal.  Service medical records continued to 
show complaints of right knee pain and physical therapy for 
knee rehabilitation.  Records associated with such 
rehabilitation include findings pertinent to the feet and 
ankles.  

A March 1989 service medical record includes notation of 
tenderness over the tibia at the pes insertion, and a 
diagnosis of questionable pes bursitis on the right.  An 
April 1989 physical therapy record indicates continued 
attention to right pes anserinus.  A September 1989 record 
includes a diagnosis of chronic anserinus bursitis.  Physical 
examination in April 1991 revealed pronated feet, which were 
tender with patellofemoral compression.  In a June 1991 
report of medical history the veteran complained of foot and 
joint trouble, and reported a history of twisting both ankles 
and being diagnosed with overuse syndrome of the legs.  
Examining service medical personnel indicated that the 
veteran was wearing arch supports.  August 1991 x-rays of the 
feet and ankles were within normal limits. 

Based on right knee and other complaints, the veteran went 
before a Medical Evaluation Board.  The summary report noted 
the service medical diagnosis of pes anserinus bursitis, that 
the veteran was given arch supports for pronation of her feet 
and that overuse syndrome of the legs had been diagnosed.  
Reference was made to examinations in June and August 1991, 
which revealed patellofemoral tenderness but otherwise stable 
knees and ankles, with a pain-free range of ankle motion and 
normal feet.  It was noted that the veteran had had some 
relief of foot pain from arch supports.  No diagnoses 
pertinent to the feet or ankles were provided.  The September 
1992 separation revealed that the veteran's feet were normal.  
There were no diagnoses pertinent to the feet or ankles, only 
right knee impairment was noted.  In her accompanying report 
of medical history the veteran again reported foot trouble 
and swollen or painful joints and stated her history of 
overuse syndrome and twisted ankles.  No pertinent diagnoses 
were included on that report.

A VA examination was conducted in January 1996; the report 
shows findings pertinent only to the knees.  The evidentiary 
record also contains VA medical records, dated from June 1995 
to December 1997, which reflect treatment and evaluation of 
multiple physical problems but, with the exception of a June 
1995 notation of a possible toe fracture with ecchymosis, do 
not show complaints, findings or diagnoses pertinent to the 
feet or ankles.

In November 1997, the veteran was afforded an examination of 
her feet and ankles for the VA.  The examining physician, 
M.R., M.D., indicated that he had reviewed the veteran's 
medial records, in addition to obtaining a thorough history 
and conducting a physical examination.  Dr. M.R. noted the 
veteran's in-service history of right knee injury, as well as 
her complaints of fallen arches and trouble with her feet and 
ankles.  She reported wearing arch supports most of the time.  
She reported pain predominantly with activity and that she 
had not had any treatment for her feet other than the arch 
supports.  She also reported having been diagnosed with 
overuse syndrome of the legs and several ankle sprains.

Physical examination in November 1997 revealed mild pronation 
in both feet, with a slight planovalgus "look to them."  
The veteran had an excellent arch when standing on her tip-
toes and such was noted to reconstitute nicely.  She had a 
full range of foot and ankle motion bilaterally, without 
evidence of deformity.  There was no evidence of swelling.  
Dr. M.R. noted no tenderness to touch.  Tinel's sign was 
negative over the posterior tibial nerve bilaterally.  
Tendons showed full strength with good excursion and no 
evidence of abnormality.  There was no crepitation with 
motion.  The veteran was able to walk on her heels and toes 
and demonstrated a normal gait.  The assessment was bilateral 
foot and ankle pain without objective evidence to 
substantiate such.  Dr. M.R. stated that he found no 
objective evidence to substantiate any disability of the feet 
or ankles.

In January 1998, the veteran was evaluated by a private 
physician, J.B., M.D, who noted the veteran's history of in-
service lower extremity complaints.  Physical examination 
revealed no evident muscle wasting of fasciculation.  Deep 
tendon reflexes were intact.  Vascular examination and motor 
and sensory examinations were normal. The range of foot and 
ankle motion appeared to be full.  Pulses were intact.  Dr. 
J.B. noted that although the veteran's feet were subjectively 
cold, she did not describe a clear or definite Raynaud's 
phenomenon.  All joints appeared intact.  Examination 
revealed no clear local tendonitis or synovitis.  Dr. J.B. 
stated that "...though tenderness over the anterolateral 
distal tibiofibular region is suggestive of possible meniscal 
lesion, doubt that it would be present bilaterally."  Dr. 
J.B. noted that when standing the veteran had moderate 
pronation of the feet.  Heel/toe walking was normal.  On toe-
rise, full internal rotation of the heel was present.  Range 
of motion was stated to demonstrate the slightest extensor 
lag to full passive extension on the right knee.  Dr. J.B. 
noted that examination in November 1997, "...similarly noted 
no remarkably localized findings to explain her bilateral 
foot pain."  The impression was "persistent local but 
bilateral lower extremity aching, centered in the ankles, 
with history of onset during extreme physical activity."  
Dr. J.B. recommended to rule out "a significant and 
unexpected, but possible bilateral lesion with technetium 
bone scan, would also recommend rheumatologic screening, 
including sed rate, ANA, and RA, to rule out predisposition 
to inflammatory process."  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

Where there is a chronic disease shown as such in so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court"), lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of well-grounded 
claims.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board first acknowledges the veteran's multiple 
complaints relevant to her feet and ankles during service.  
However, examination conducted in connection with her 
appearance before a Medical Evaluation Board resulted only in 
diagnoses pertinent to the knees, and not the ankles or feet.  
Thus, despite her continued complaints at discharge, any in-
service foot or ankle problems appear to have been acute and 
transitory, resolving prior to discharge, or mere symptoms 
not ascribed to any diagnosed disability of the feet or 
ankles.  Moreover, the Board notes that available records of 
VA outpatient treatment show no complaints, findings or 
diagnoses pertinent to the veteran's ankles or feet.  In 
correspondence in connection with her claims she has reported 
seeing only VA physicians for her problems, and has in fact 
stated that she has not seen a VA physician specific to her 
feet and ankle complaints.  Thus, no chronic foot or ankle 
disorder is evident from a review of service discharge 
records or evidence of post-service VA treatment.

Although a chronic foot or ankle problem in service is not 
established, the veteran has complained of a continuity of 
symptomatology.  However, her claims for service connection 
cannot, in any case, be well grounded absent a diagnosed foot 
or ankle disability.  Notably, examination conducted in 
November 1997 failed to result in any diagnosed disability of 
the feet or ankles.  Rather, Dr. M.R. specifically noted the 
absence of any swelling, motion limitation, deformity of the 
bones, joints or muscles, any impairment of strength or any 
vascular abnormality.  Dr. M.R. concluded that there was no 
objective evidence of disability to substantiate the 
veteran's complaints of bilateral foot or ankle pain.  Thus, 
such examination provides no basis to well ground the 
veteran's claims.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Dr. J.B. also noted an absence of any motion limitation, 
deformity of the bones, joints or muscles, any impairment of 
strength or any vascular abnormality.  Although noting some 
subjective complaints of foot coldness, Dr. J.B. clearly 
indicated that the veteran did not describe a clear or 
definite Raynaud's phenomenon.  Moreover, although noting a 
possible meniscal lesion, Dr. J.B. expressed doubt that such 
would affect the veteran bilaterally.  In his conclusion, Dr. 
J.B. again referenced the bilaterally lesion as 
"unexpected" and indicated only that such was "possible."  
Dr. J.B. also recommended further testing to "rule out" a 
predisposition to an inflammatory process.  In short, Dr. 
J.B. offered no diagnosis, only an impression that the 
veteran suffered from bilateral lower extremity aching, 
centered in the ankles.  In that regard the Board notes that 
the Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998), Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In this case, as there is a 
lack of a diagnosis of any specific disease or injury of the 
feet or ankles, there is no competently established 
disability upon which to well ground the claims of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
veteran's claims must be denied.  See Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of an 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.  The Board notes that the veteran has made several 
specific contentions.  First, she has argued that Dr. M.R. 
did not review her records prior to examination, and that 
additional testing should be ordered as recommended by Dr. 
J.B.  However, Dr. M.R. noted in his report that he had 
reviewed the veteran's medical records and the Board finds no 
reason to question that statement.  Further, it is clear that 
Dr. M.R. examined the veteran, and provided a comprehensive 
report of such examination.  In any case, as the veteran's 
claims are not well grounded, there is no further duty to 
assist her in her claims.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also notes the 
veteran's statement to the effect that Dr. M.R. violated a VA 
directive in giving an opinion as to whether or not service 
connection should be granted.  She cites Veterans Information 
Sheet IB 10-25.  In that regard, the Board notes that 
reliance is placed on Dr. M.R.'s examination only with 
respect to the medical findings and requisite opinions as to 
medical diagnosis and causation.  His opinion is not afforded 
the status of a definitive ruling on the veteran's claims.  
The fact remains that the November 1997 examination failed to 
result in any diagnosed foot or ankle disability sufficient 
to well ground any claim for service connection, and, the 
remainder of the contemporary and competent evidence is also 
lacking the requisite diagnoses of any foot or ankle 
disability.  Based on the above, the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for residuals of a sprain and overuse of 
the right ankle is denied.

Service connection for overuse of the left ankle is denied.

Service connection for residuals of overuse of the feet is 
denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

